{¶ 11} I concur in judgment only because I disagree with the majority's choice of a de novo standard of review in the instant case.
 {¶ 12} The trial court is not required to give a proposed jury instruction in the exact language requested. Prejean v. Euclid Bd. ofEdn. (1997), 119 Ohio App.3d 793, 804. The court retains discretion to use its own language to communicate the same legal principles. Id. citing Youssef v. Parr, Inc. (1990), 69 Ohio App.3d 679, 690. Accordingly, the proper standard of review for this court is whether the trial court abused its discretion and, if so, whether prejudice resulted. Malloy v. Cleveland (Mar. 4, 1999), Cuyahoga App. No. 73789.
 {¶ 13} I would find that the trial court's answer to the jury's question, in which the court added the word "necessarily" constituted neither an abuse of discretion nor a prejudicial statement.
 {¶ 14} Accordingly, I agree to affirm the denial of the motion for a new trial under Civ.R. 59(A)(1).